Justice SAYLOR,
concurring.
I have previously expressed my reservations regarding some of the semantics being employed by the Court in the labor arbitration setting, see, e.g., Greene County v. United Mine Workers of Am., 578 Pa. 347, 364-65, 852 A.2d 299, 310 (2004) (Say-lor, J., concurring), and have similar difficulties here. Presently, the majority’s analysis strongly suggests a conclusion that the arbitration award under review is unreasonable, since the monetary damages were calculated in direct correlation to income to which the Union itself was never entitled, and therefore, bear a highly speculative relationship to the Union’s actual injury subject to redress. See Majority Opinion, slip op. at 5. Under the Court’s prevailing articulation of the essence test, however, courts are precluded from disturbing an arbitration award based upon manifest unreasonableness. See Pennsylvania Game Comm’n v. SCSC (Toth), 561 Pa. 19, 27 n. 7, 747 A.2d 887, 891 n. 7 (2000) (stating that “the essence test does not permit an appellate court to intrude into the domain of the arbitrator and determine whether an award is ‘manifestly unreasonable’ ”); State System of Higher Educ. (Cheyney Univ.) v. State College Univ. Prof. Ass’n (PSEA-NEA), 560 Pa. 135, 148-49, 743 A.2d 405, 413 (1999).
The Commonwealth Court and .the present majority of this Court avoid the facial tension between the vacating of the arbitration award under review and the essence test by characterizing the award as punitive. I find no evidence, however, that the intent motivating the award was of any such character. Rather, it appears to me that the arbitrator was faced with a situation in which, pursuant to an express make-whole-remedy submission, he found it appropriate to compensate the Union for an injury that he legitimately deemed to *379be substantial. The difficulty, in my view, is not that the arbitrator set out to punish the City or that his make-whole objective was outside the scope of the collective bargaining agreement or the submission, but rather, that the arbitrator lacked any effective methodology for quantifying damages in relation to the harm suffered by the Union. I therefore regard the courts’ characterization of the award as punitive as merely representing a judicial pronouncement grounded in speculation on the same order as that engaged in by the arbitrator.1
In such circumstances, I am able to concur in the disposition of this case solely because I believe (as I indicated in Greene County) that, at least in the context of certain public-sector labor cases, the Court has effectively supplanted the essence test with a manifest unreasonable standard. See Greene County, 578 Pa. at 364-65, 852 A.2d at 310 (Saylor, J., concurring). I also believe that the speculative methodology utilized by the arbitrator in awarding so great a sum to the Union in the present situation fails to comport with the latter standard.

. Cf. Board of Educ. of Central Sch. Dist. No. 1 v. Niagara-Wheatfield Teachers Ass’n, 46 N.Y.2d 553, 415 N.Y.S.2d 790, 389 N.E.2d 104, 106 (1979) (cautioning that the case law “should not be interpreted as an indication that whenever compensatory damages are somewhat speculative they are necessarily punitive ... Ritualistic incantations of 'punitive damages’ will not suffice to vacate an arbitration award where discretion is used in the computation of damages. Only where the damages are genuinely intended to be punitive should the courts vacate the award.” (emphasis added)); Carteret County v. United Contractors of Kinston, Inc., 120 N.C.App. 336, 462 S.E.2d 816, 823 (1995) (“Because the arbitrators did not clarify their award, plaintiff's contention that the award contains impermissible consequential and punitive damages is speculation.”).